DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species F in the reply filed on 30 September 2022 is acknowledged.

Claim Objections
Claims 11 and 18 are objected to because of the following informalities:
Claim 11, line 7: “there between” should be changed to --therebetween--.
Claim 18, line 2: --a-- should be added between “between” and “first”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the exterior surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18, lines 3-4 recite “the set repeating as a unit across the body portion.” It is unclear what “the set” is referring to since claim 18 previously recites multiple sets.  A further clarifying amendment is required.
Claim 19 recites the limitation "the body implant" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the intersecting channels" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites “wherein the vertical edge is formed from two plane opposing surfaces.” It is unclear is the claim is meant to recite “planar opposing surface.”  A further clarifying amendment is required.
Claim 29 recites the limitation "the peripheral section" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the cross shaped solid section" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the interior section" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the intersecting channels" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-14, 16, 19, 21, 22 and 25-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kloss, U.S. PG-Pub 2013/0116793.
Regarding claims 11-14, Kloss discloses a surgical implant comprising: a body portion comprising a first hole formed in an exterior surface thereof, a second hole adjacent the first hole, and a central opening extending through the body portion, wherein the first hole has a first sidewall and a first cavity in the body portion, the second hole has a second sidewall and a second cavity in the body portion, and the first cavity and the second cavity have an interconnected opening therebetween; wherein the interconnected opening is a surface channel formed in the surface of the body portion for interconnecting the first cavity and the second cavity; wherein the interconnected opening is a vertically-extending slot in the first and second sidewalls; and wherein the first and second holes are through holes (examiner annotated Figs. 1-2 below).

    PNG
    media_image1.png
    815
    672
    media_image1.png
    Greyscale

Regarding claims 16, 19, 21 and 22, Kloss discloses wherein the first cavity and the interconnected opening for at an intersection thereof a surface wall having a vertical edge; further comprises corrugations/teeth formed on an outermost region of the implant body not having any holes therein (examiner annotated Fig. 1 above); wherein the body portion comprises a biocompatible material for permitting tissue in-growth in the first cavity, the second cavity, and the interconnected opening (paragraphs [0002]-[0003]); and wherein the body portion is tapered such that a first height of the body portion at a distal end is smaller than a second height at a proximal end (examiner annotated Fig. 4 below).

    PNG
    media_image2.png
    387
    577
    media_image2.png
    Greyscale

Regarding claims 25-28, Kloss discloses wherein the vertical edge is formed from two planar opposing surface; wherein the first hole and the second hole comprise through holes extending entirely across a depth of the body portion; wherein the body portion comprises a peripheral section and an interior section between the peripheral section and the central opening; and wherein the peripheral section has none of the through holes, and the interior section has the through holes (examiner annotated Figs. 1-2 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15, 20, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kloss, U.S. PG-Pub 2013/0116793 in view of Wickham, U.S. Patent 9,649,200.
Regarding claims 15, 20, 29 and 30, Kloss discloses the invention essentially as claimed except for wherein the body portion comprises a cross shaped solid section extending in a region of the body portion having no holes; wherein the teeth on the body portion have diagonal cuts formed therethrough the teeth by intersecting channels; wherein a cross shaped solid section is formed by intersecting channels extending from a perimeter of the body portion into an interior section.
Wickham discloses a surgical implant having a body portion with a cross shaped solid section formed by intersecting channels (246) in a region having no holes, the intersecting channels are diagonal cuts formed in teeth (222) and extend from a perimeter of the body portion to an interior section (examiner annotated Fig. 8 below) in order to guide, drive and direct bone growth promoting material (Col. 9, lines 31-34).

    PNG
    media_image3.png
    379
    458
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the implant of Kloss to include cross shaped intersecting channels in view of Wickham to permit guiding, driving and directing bone growth promoting material.

Claim(s) 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kloss, U.S. PG-Pub 2013/0116793 in view of Wilson et al., U.S. PG-Pub 2016/0213487.
Regarding claims 23 and 24, Kloss discloses the invention essentially as claimed except for wherein the vertical edge is formed from curved surfaces.
Wilson et al. discloses a surgical implant having holes (124) that are round and promote bone growth into the implant (Fig. 7 and paragraph [0058]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the holes of Kloss to be round such that the vertical edge is formed by curved surfaces in view of Wilson et al. to permit a functionally equivalent means for permitting bone growth into the implant

Allowable Subject Matter
Claims 17 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Gibson whose telephone number is (571)270-5274.  The examiner can normally be reached Monday-Thursday ~6:00 A.M. to 4:00 P.M. (CST).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC S GIBSON/           Primary Examiner, Art Unit 3775